UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-13990 LANDAMERICA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Virginia 54-1589611 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5600 Cox Road Glen Allen, Virginia 23060 (Address of principal executive offices) (Zip Code) (804) 267-8000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, No Par Value 16,769,870 shares July 27, 2007 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES INDEX Page No. PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 3 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Changes in Shareholders’ Equity 7 Notes to Consolidated Financial Statements 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 ITEM 4. CONTROLS AND PROCEDURES 43 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 44 ITEM 1A. RISK FACTORS 44 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 44 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 45 ITEM 6. EXHIBITS 46 SIGNATURE 47 2 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In millions) June 30, December 31, 2007 2006 (Unaudited) ASSETS INVESTMENTS: Fixed maturities available-for-sale - at fair value (amortized cost:2007 - $1,090.4; 2006 - $1,267.2) $ 1,082.9 $ 1,275.8 Equity securities available-for-sale - at fair value (cost:2007 - $116.1; 2006 - $111.3) 123.9 129.8 Fixed maturities trading - at fair value 138.5 - Federal funds sold 7.4 50.4 Short-term investments 230.9 403.0 Total Investments 1,583.6 1,859.0 CASH 86.4 82.5 LOANS RECEIVABLE 585.0 535.8 ACCRUED INTEREST RECEIVABLE 16.8 20.2 NOTES AND ACCOUNTS RECEIVABLE: Notes (less allowance for doubtful accounts:2007 - $1.2; 2006 - $1.5) 23.4 19.3 Trade accounts receivable (less allowance for doubtful accounts:2007 - $10.6; 2006 - $10.2) 146.7 139.2 Total Notes and Accounts Receivable 170.1 158.5 INCOME TAXES RECEIVABLE 4.4 60.4 PROPERTY AND EQUIPMENT - at cost (less accumulated depreciation and amortization:2007 - $246.0; 2006 - $224.5) 153.3 164.2 TITLE PLANTS 106.9 105.0 GOODWILL 795.6 783.4 INTANGIBLE ASSETS (less accumulated amortization:2007 - $89.5; 2006 - $78.2) 101.3 135.2 DEFERRED INCOME TAXES 105.9 84.1 OTHER ASSETS 243.3 186.5 Total Assets $ 3,952.6 $ 4,174.8 See Notes to Consolidated Financial Statements. 3 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In millions, except share amounts) June 30, December 31, 2007 2006 (Unaudited) LIABILITIES POLICY AND CONTRACT CLAIMS $ 832.4 $ 789.1 DEPOSITS 524.2 618.2 ACCOUNTS PAYABLE AND ACCRUED LIABILITIES 360.0 400.0 NOTES PAYABLE 573.2 685.3 DEFERRED SERVICE ARRANGEMENTS 207.6 218.6 OTHER 138.3 67.8 Total Liabilities 2,635.7 2,779.0 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, no par value, 45,000,000 shares authorized, shares issued and outstanding:2007 – 16,772,895; 2006 - 17,604,632 394.9 465.3 Accumulated other comprehensive loss (45.7 ) (32.2 ) Retained earnings 967.7 962.7 Total Shareholders’ Equity 1,316.9 1,395.8 Total Liabilities and Shareholders’ Equity $ 3,952.6 $ 4,174.8 See Notes to Consolidated Financial Statements. 4 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (In millions, except per common share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUE Operating revenue $ 971.5 $ 971.1 $ 1,882.8 $ 1,873.4 Investment and other income 32.1 32.5 62.4 62.2 Net realized investment gains (losses) 1.4 (1.5 ) 8.4 (0.6 ) 1,005.0 1,002.1 1,953.6 1,935.0 EXPENSES Agents’ commissions 364.6 404.2 705.0 787.3 Salaries and employee benefits 316.0 288.8 623.8 565.5 General, administrative and other 199.9 173.3 387.4 341.5 Provision for policy and contract claims 85.2 50.9 141.2 101.3 Premium taxes 11.1 11.9 21.2 22.3 Interest expense 11.2 9.3 23.9 18.9 Amortization of intangibles 5.3 6.3 11.3 12.6 Impairment of intangible and long-lived assets - - 20.8 9.7 993.3 944.7 1,934.6 1,859.1 INCOME BEFORE INCOME TAXES 11.7 57.4 19.0 75.9 INCOME TAX EXPENSE 3.8 21.8 6.4 26.6 NET INCOME $ 7.9 $ 35.6 $ 12.6 $ 49.3 NET INCOME PER COMMON SHARE $ 0.48 $ 2.13 $ 0.74 $ 2.92 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 16.7 16.7 17.0 16.9 NET INCOME PER COMMON SHARE ASSUMING DILUTION $ 0.42 $ 2.06 $ 0.68 $ 2.82 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING ASSUMING DILUTION 19.0 17.3 18.6 17.5 CASH DIVIDENDS DECLARED PER COMMON SHARE $ 0.22 $ 0.18 $ 0.44 $ 0.36 See Notes to Consolidated Financial Statements. 5 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (In millions) (Unaudited) 2007 2006 Cash flows from operating activities: Net income $ 12.6 $ 49.3 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 35.8 27.7 Amortization of bond premium 3.0 2.5 Impairment of intangible and long-lived assets 20.8 9.7 Net realized investment (gains) losses (8.4 ) 0.6 Net change in fixed maturities trading 2.7 - Deferred income tax (benefit) expense (17.0 ) 2.4 Change in assets and liabilities, net of businesses acquired: Accounts and notes receivable (6.1 ) (9.6 ) Income taxes receivable/payable 55.4 (40.1 ) Accounts payable and accrued expenses (38.2 ) (35.5 ) Pending trades of fixed maturities trading, net 16.0 - Policy and contract claims 43.3 16.4 Deferred service arrangements (11.0 ) 3.8 Other 3.8 2.2 Net cash provided by operating activities 112.7 29.4 Cash flows from investing activities: Purchases of title plant, property and equipment, net (12.7 ) (28.5 ) Purchases of businesses, net of cash acquired (5.9 ) (8.7 ) Investments in unconsolidated affiliates (0.1 ) (0.8 ) Change in cash surrender value of life insurance (1.8 ) (1.7 ) Change in short-term investments 177.0 69.2 Cost of investments acquired: Fixed maturities available-for-sale (181.7 ) (230.3 ) Equity securities available-for-sale (47.3 ) (14.1 ) Proceeds from investment sales or maturities: Fixed maturities available-for-sale 212.7 187.3 Equity securities available-for-sale 53.9 12.4 Net change in federal funds sold 43.0 (6.3 ) Change in loans receivable (54.7 ) (14.3 ) Net cash provided by (used in) investing activities 182.4 (35.8 ) Cash flows from financing activities: Net change in deposits (94.0 ) 41.4 Proceeds from the exercise of stock options 2.8 1.4 Tax benefit of stock options exercised 1.8 0.6 Common shares repurchased (81.9 ) (24.6 ) Dividends paid (7.6 ) (6.2 ) Proceeds from issuance of notes payable 10.2 11.9 Payments on notes payable (122.5 ) (26.3 ) Net cash used in financing activities (291.2 ) (1.8 ) Net increase (decrease) in cash 3.9 (8.2 ) Cash at beginning of period 82.5 89.1 Cash at end of period $ 86.4 $ 80.9 Non-cash investing activities: Transfer of fixed maturities from available-for-sale to trading $ 142.6 $ - See Notes to Consolidated Financial Statements. 6 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2 (In millions, except per share amounts) (Unaudited) Common Stock Accumulated Other Comprehensive Retained Total Shareholders’ Shares Amounts Income (Loss) Earnings Equity BALANCE – December 31, 2005 17.3 $ 443.1 $ (42.3 ) $ 877.7 $ 1,278.5 Comprehensive income: Net income - - - 49.3 49.3 Other comprehensive loss: Net unrealized loss on securities – net of tax benefit of $7.9 - - (14.7 ) - (14.7 ) 34.6 Common stock retired (0.4 ) (24.6 ) - - (24.6 ) Stock options and incentive plans 0.2 7.1 - - 7.1 Common dividends ($0.36/share) - - - (6.2 ) (6.2 ) BALANCE – June 30, 2006 17.1 $ 425.6 $ (57.0 ) $ 920.8 $ 1,289.4 BALANCE – December 31, 2006 17.6 $ 465.3 $ (32.2 ) $ 962.7 $ 1,395.8 Comprehensive loss: Net income - - - 12.6 12.6 Other comprehensive (loss) income: Net unrealized loss on securities – net of tax benefit of $9.4 - - (17.2 ) - (17.2 ) Amortization of minimum pension liability – net of tax expense of $2.2 - - 3.7 - 3.7 (0.9 ) Common stock retired (1.0 ) (81.9 ) - - (81.9 ) Stock options and incentive plans 0.2 11.5 - - 11.5 Common dividends ($0.44/share) - - - (7.6 ) (7.6 ) BALANCE – June 30, 2007 16.8 $ 394.9 $ (45.7 ) $ 967.7 $ 1,316.9 See Notes to Consolidated Financial Statements. 7 LANDAMERICA FINANCIAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.INTERIM FINANCIAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.They do not include all information and notes required by generally accepted accounting principles for complete financial statements.These statements should be read in conjunction with the Consolidated Financial Statements and notes thereto included in the Annual Report on Form 10-K of LandAmerica Financial Group, Inc. for the year ended December 31, 2006.In the opinion of management, all adjustments (consisting of normal and recurring adjustments) considered necessary for a fair presentation of this information have been reflected.Due to the seasonal nature of our business, operating results for the interim periods are not necessarily indicative of results for a full year. When used in these notes, the terms “LandAmerica,” “we,” “us” or “our” means LandAmerica Financial Group, Inc. and all entities included in our Consolidated Financial Statements. Recent Accounting Pronouncements In March 2007, the Financial Accounting Standards Board (“FASB”) ratified Emerging Issues Task Force (“EITF”) Issue No. 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements (“EITF No. 06-10”).EITF No. 06-10 requires an employer to recognize a liability for the postretirement benefit related to a collateral assignment split-dollar life insurance arrangement in accordance with either Statement of Financial Accounting Standards (“SFAS”) No. 106 or Accounting Principles Board (“APB”) Opinion No. 12 if the employer has agreed to maintain a life insurance policy during the employee’s retirement or provide the employee with a death benefit.EITF No. 06-10 also requires an employer to recognize and measure an asset based on the nature and substance of the collateral assignment split-dollar life insurance arrangement.EITF No. 06-10 is effective for fiscal years beginning after December 15, 2007 with early adoption permitted.We have determined that the adoption of EITF No. 06-10 will not have a material effect on our financial statements. In February 2007, FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities -Including an amendment of FASB Statement No. 115 (“SFAS No. 159”).SFAS No. 159 provides companies with an option to report selected financial assets and liabilities at fair value.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings.SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007 with early adoption permitted.We are evaluating the effect that the adoption of SFAS No. 159 will have on our financial statements. 8 In September 2006, FASB issued SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106 and 132(R) (“SFAS No. 158”).This standard requires employers to recognize the underfunded or overfunded status of a defined benefit postretirement plan as an asset or liability in its statement of financial position and to recognize changes in the funded status in the year in which the changes occur through accumulated other comprehensive income.Additionally, SFAS No. 158 requires employers to measure the funded status of a plan as of the date of its year-end statement of financial position.The new reporting requirement and related new footnote disclosure rules of SFAS No. 158 are effective for fiscal years ending after December 15, 2006 and have been adopted.See Note 7, “Pensions and Other Post-Retirement Benefits.”The new measurement date requirement applies for fiscal years ending after December 15, 2008. In September 2006, FASB issued SFAS No. 157, Fair Value Measurements (“SFAS No. 157”).SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 with earlier application encouraged.We are evaluating the effect that the adoption of SFAS No. 157 will have on our financial statements. 2. EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per common share: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (In millions, except per common share amounts) Numerator: Net income – numerator for basic and diluted earnings per common share $ 7.9 $ 35.6 $ 12.6 $ 49.3 Denominator: Weighted average shares – denominator for basic earnings per common share 16.7 16.7 17.0 16.9 Effect of dilutive securities: Convertible debt 2.1 0.5 1.5 0.5 Employee stock options and restricted stock 0.2 0.1 0.1 0.1 Denominator for diluted earnings per common share 19.0 17.3 18.6 17.5 Basic earnings per common share $ 0.48 $ 2.13 $ 0.74 $ 2.92 Diluted earnings per common share $ 0.42 $ 2.06 $ 0.68 $ 2.82 9 In connection with the issuance of the 3.25 percent Convertible Senior Debt due 2034 (“2004 debentures”), we entered into a call option designed to mitigate the potential dilution from the conversion of the 2004 debentures.Under the ten-year term of the call option, we may require a counterparty to deliver approximately 2.3 million shares of our common stock to us at a price which approximates the conversion price of the 2004 debentures.At June 30, 2007, 942,800 shares under the call option were not included in the calculation of diluted earnings per common share because the effect would be anti-dilutive. 3. MERGERS AND ACQUISITIONS We completed no material acquisitions in the first six months of 2007. On September 8, 2006, we completed the merger with Capital Title Group, Inc. (“Capital Title”) whereby Capital Title became a wholly-owned subsidiary of LandAmerica.Capital Title consists of a title insurance underwriter, several title and escrow agency operations, a property appraisal company, a settlement services provider, and other related companies.Capital Title services customers primarily in Arizona, California and Nevada in addition to providing lender services on a national basis.We believe that our merger with Capital Title has strengthened our presence in key western states and added scale to the services we provide to our mortgage lending customers. The merger with Capital Title was accounted for using the purchase method in accordance with FASB SFAS No. 141,
